No. 86-08


              IN THE SUPREME COURT OF THE STATE OF MONTANA

                                  1986




IN THE MATTER OF REVISION OF
THE MONTANA BAR EXAMINATION.




ORIGINAL PROCEEDING:

COUNSEL OF RECORD:
         For ~etitioner/~elator:
                Leslie C. Halligan argued, (Law Student) pro se,
                Missoula, Montana
                Russell C. Fagg, pro se, Class Representative,
                Missoula, Montana
         For Respondent:
                Robert A. Poore argued, Chairman, Board of Bar
                Examiners, Butte, Montana
                Hon. Mike Greely, Attorney General, Helena, Montana
                George Bousliman, State Bar of Montana, Helena,
                Montana
         For Amicus Curiae:
                Gregory Murphy argued for National Conference of Bar
                Examiners, Billings, Montana
                Robert J. Muldoon, Jr., Chairman, National Conference
                of Bar Examiners, Boston, Mass.




                                   Submitted: June 19, 1986
                                     Decided: June 20, 1986



Filed:   JUN 2 0 1986



                                   Clerk
PER. CURIAM:
        The students of the 1986 graduating class of the Uni-
versity of Montana School of Law have petitioned this Court
for the elimination of the Multistate Bar Examination from
the   Montana    Bar    Examination.         The   Court   has   original
jurisdiction     over    this    matter   under     its    authority    to
establish rules for admission to the bar and the form and
manner of the bar examination.         Section 37-61-204, MCA; Art.
7, Sec. 2, 1972 Montana Constitution.
        Pursuant to the order of this Court dated January 16,
1986, responses to the petition were filed by the Montana
Board of Bar Examiners, the School of Law of the University
of Montana, and the Commission Concerning Rules of Admission
to the Practice of Law to the State of Montana.               Oral argu-
ment was heard June 19, 1986.
        This Court has concluded that the Multistate Bar Exami-
nation, which petitioners have requested be eliminated as a
requirement for admission to the State Bar of Montana, pro-
vides a practical and useful means of testing the qualifica-
tions   of   applicants    for    admission to      the    State Bar    of
Montana.
        Forty-six states use the Multistate Bar Examination in
determining qualifications for admission to the practice of
law in their respective jurisdictions.             The Montana Board of
Bar Examiners and the Commission Concerning Rules of Admis-
sion to the Practice of Law in the State of Montana have
unanimously     recommended      retention    of   the    Multistate   Bar
Examination in Montana.
        The Court is concerned about the costs involved in
legal education and       in preparation for bar examinations.
However, it would       appear that the costs relating to the
continued use of the Multistate Bar Examination would not be
significantly reduced by its elimination.       Additional costs
would necessarily be   incurred by    expansion of the essay
portion of the Bar Examination.
      The petitioners have not established compelling reasons
for elimination of the Multistate Bar Examination, and the
petition is denied.




                                  F P l u
                                     Just'ces



Mr. Justice Frank B. Morrison, Jr., deeming himself disquali-
fied, did not participate in this decision.